Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2008 o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-25159 LION, Inc. (Exact name of registrant as specified in its charter) Washington 91-2094375 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2801 Hollycroft St., Gig Harbor, WA (Address of principal executive offices) (Zip code) (206) 577-1440 Registrants telephone number including area code Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 5, 2008, there were 38,626,335 shares of the Companys common stock outstanding. 1 LION, Inc. Form 10  Q For the Quarter Ended March 31, 2008 PAGE INDEX NUMBER PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets at March 31, 2008 (unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2008 and 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and 2007 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4T Controls and Procedures 34 PART II OTHER INFORMATION Item 6 Exhibits 34 Signatures 35 2 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LION, Inc. and Subsidiary Condensed Consolidated Balance Sheets (In thousands, except share data) March 31, 2008 December 31, (unaudited) 2007 Current assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $55 and $120 in 2008 and 2007, respectively Prepaid expenses and other Total current assets Long-term investments  available for sale securities Property and equipment, net Other assets 20 20 $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities Accounts payable $ $ Accrued salaries and benefits Accrued liabilities Current maturities of long-term obligations 5 5 Deferred revenue Total current liabilities Long-term obligations, less current maturities 2 3 Total liabilities Commitments and contingencies - - Stockholders equity Preferred stock, par value $.001 per share; authorized 5,000,000 shares; none issued or outstanding - - Common stock, par value $.001 per share; authorized 50,000,000 shares; 38,626,335 shares issued and outstanding at March 31, 2008 and December 31, 2007 39 39 Additional contributed capital Accumulated deficit ) ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 LION, Inc. and Subsidiary Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three months ended March 31, 2008 2007 Revenues $ $ Expenses Direct costs Selling and marketing General and administrative Research and development Depreciation and amortization 32 62 Total operating expenses Operating loss ) ) Other income (expense) Interest expense - ) Interest income and other 58 39 Impairment loss on investments ) - Loss from continuing operations before tax ) ) Income tax benefit (expense) ) (1 ) Net loss from continuing operations ) ) Income from discontinued operations before tax - Income tax expense - (3 ) Income from discontinued operations - Net loss $ ) $ ) Basic and diluted net loss per share: Loss from continuing operations $ ) $ ) Income from discontinued operations - Net loss $ ) $ ) Weighted average number of shares The accompanying notes are an integral part of these condensed consolidated financial statements. 4 LION, Inc. and Subsidiary Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three months ended March 31, 2008 2007 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 32 98 Change in allowance for doubtful accounts ) 36 Impairment loss on investments - Stock options and restricted stock expense 2 33 Gain on disposition of property and equipment (1 ) - Changes in assets and liabilities Accounts receivable ) Accounts payable ) Accrued salaries and benefits 39 52 Accrued liabilities ) Deferred revenue ) Other assets 73 Net cash used in operating activities ) ) Cash flows from investing activities Capitalized software development costs - ) Cash received on sale of fixed assets 7 - Purchases of property and equipment (1 ) ) Net cash provided by (used in) investing activities 6 ) Cash flows from financing activities Payments on long-term obligations (1 ) (1 ) Proceeds from issuance of common stock on exercise of stock options - 2 Net cash provided by (used in) financing activities (1 ) 1 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information and non-cash investing and financing activities: Cash paid for income taxes $ 30 $ 1 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 LION, Inc. and Subsidiary Notes to condensed consolidated financial statements March 31, 2008 Note 1  Description of business and summary of significant accounting policies Description of business - LION, Inc. (the Company or LION), a Washington corporation, provides advanced business solutions that streamline the mortgage loan fulfillment process in the mortgage industry. LION provides an integrated technology platform offering online loan productivity tools featuring lender loan program and pricing databases, a suite of comprehensive website products and a pricing engine configured to serve the broker/banker, community banks and large to medium sized lenders. A summary of significant accounting policies applied in the preparation of the accompanying unaudited condensed consolidated financial statements follows. Interim Financial Statements - The unaudited condensed consolidated financial statements and related notes are presented in accordance with the instructions for interim financial statements required by Article 8-03 of Regulation S-X, and do not contain certain information included in the Companys audited financial statements and notes for the fiscal year ended December 31, 2007. The information furnished reflects, in the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the results of the interim periods presented. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2008 or for any other future interim period. The condensed balance sheet at December 31, 2007 has been derived from the audited financial statements at that date. The accompanying unaudited condensed consolidated financial statements and related notes should be read in conjunction with the audited consolidated financial statements and notes thereto included in LIONs Form 10  KSB for its fiscal year ended December 31, 2007. Use of Estimates - In preparing consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates include allowances for doubtful accounts, long-lived assets valuation, estimated useful lives and recoverability and realizability of deferred tax assets. Reclassifications  In September 2007, we sold our Mortgage 101 website and certain related assets. In November 2007, we sold certain assets related to TRMS and Pipeline Tools.
